Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-final action in response to application filed on 09/13/2018. Claims 29-33 were added, claims 3, 5, and 7 were cancelled, and claims 1, 6, and 18 were amended in the reply filed 9/29/2022. Claims 1, 2, 4, 6, and 8-33 are pending.

Information Disclosure Statement
IDS filed 09/28/2022 has been considered.

Response to Arguments
Regarding Applicant’s arguments starting on page 11 regarding claim 5: Applicant’s arguments filed with respect to the objection made have been fully considered, and have been found persuasive. The objection has been withdrawn.
Regarding Applicant’s arguments starting on page 12 regarding claim 18: Applicant’s arguments filed with respect to the rejection made under 35 USC § 112(b) have been fully considered, and have been found persuasive. The rejection has been withdrawn.
Regarding Applicant’s arguments starting on page 12 regarding claims 1, 3-14, 19, 21, and 24: Applicant’s arguments filed with respect to the rejections made under 35 USC § 102 and 103 have been fully considered, but are moot. Claim 1 is no longer rejected under 35 USC § 102 as anticipated by Yu. Claim 1 is now rejected under 35 USC § 103 over Yu in view of Ciccaglione.
Applicant argues that Ciccaglione’s robotics packaging crate is not an autonomous vehicle and could not operate as one of the claimed “ground-based secondary delivery vehicles.” Examiner respectfully disagrees, however. For example, Ciccaglione [Abstract] describes the invention in the following way, “The mobile packaging crate comprises a crate body for holding a given item, a self-propelled driving assembly secured to the crate body for moving the crate body, and an operating module connected to the driving assembly for operating the driving assembly to move the crate body. This operating module may include a processor unit to control operation of the driving assembly in a pre-defined manner. For instance, the processor unit may be programmed to operate the driving assembly to move the packaging crate along a predefined path from a first location to a second location.” Examiner maintains that Yu in view of Ciccaglione teaches the limitations of cancelled claim 3 that were integrated into claim 1. See rejection below for more details.
Applicant further argues that Anderson does not disclose transporting a plurality of ground-based secondary delivery vehicles along with multiple parcels. Examiner respectfully disagrees, but notes that these limitations were not transferred to claim 1. Therefore, Anderson is not required to be combined with Yu in view of Ciccaglione to reject claim 1 under 35 USC § 103.
Applicant further argues that Yu lacks any disclosure regarding information about at least one final delivery location for at least one parcel being acquired subsequent to the primary delivery vehicle’s arrival at the transfer location. Specifically, Applicant submits that a delivery request that the recipient is available would constitute information about the final delivery location. Examiner respectfully disagrees, however. A delivery request that the recipient is available at the final delivery location constitutes information about the final delivery location.
Applicant further argues that Yu does not teach or suggest information associated with the corresponding delivery recipient of at least one particular parcel comprising instructions for arriving at a corresponding particular final delivery location, wherein a path to said particular final delivery location is computed, said path being at least partially based on the instructions. Specifically, Applicant argues that a command to depart sent from a hub does not teach or suggest computing a path based on the final delivery location, at least partially based on information associated with the corresponding delivery recipient that comprises an instruction for arriving at a corresponding final delivery location. Yu does not only teach, however, a command to depart. As noted in the rejection below, Yu teaches a command to depart from a hub to a final delivery destination in order to deliver a package to a delivery recipient’s address.
Applicant further argues that claims 2, 3, and 19 are not disclosed by Yu in view of Ciccaglione. Examiner disagrees, however. See detailed response to this argument above.
Applicant further argues that claims 15-17 are not disclosed by Yu in view of Ciccaglione in view of Kantarjiev, but Examiner respectfully disagrees. Specifically, Applicant argues that Kantarjiev does not disclose a computation of a path. As disclosed in Kantarjiev paragraphs [0048]; [0049]; [0054]; [0036]; Kantarjiev discloses utilizing a Route Planner 118 to determine truck delivery routes based on optimized use of time. Kantarjiev does not merely check straight-line distances computed from latitude/longitude values.
Applicant further argues that claim 18 is not disclosed by Yu in view of Ciccaglione in view of Rubin, but Examiner respectfully disagrees. Yu teaches an internal map as disclosed in paragraph 0029 and described below. Rubin paragraph 0028 discloses updating the internal map of Yu based on gathered information. 
Applicant further argues that claims 20, 22, 23, and 25 are not disclosed by Yu in view of Ciccaglione. Examiner disagrees, however. See detailed response to this argument above.
Applicant argues that claim 29 is not disclosed by Yu, but Examiner respectfully disagrees. Specifically, Applicant cites the fact that the autonomous vehicles of Yu are capable of travelling on paved roadways. Applicant then argues that the autonomous vehicles of Yu therefore cannot be used to traverse any feature that cannot be traversed by a conventional delivery vehicle. Examiner respectfully disagrees and argues that the autonomous vehicles of Yu care capable of both traveling along paved roadways and traversing features such as narrow doorways that conventional delivery vehicles cannot. See Yu paragraphs 0166, 0082, 0083 where the autonomous vehicles are disclosed to be as short as 5 feet and as narrow as 40 inches. Examiner maintains that the smaller dimensions of the vehicle disclosed in Yu allow the vehicle to navigate features that would not be navigable by a conventional delivery vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8-14, 21, 24, and 26-29 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Yu (US 20150006005)  in view of Ciccaglione (US 20080277391)
As per claim 1, Yu discloses a method for parcel delivery, the method comprising:
(A) transporting (i) a plurality of autonomous ground-based secondary delivery vehicles, and (ii) multiple parcels to a transfer location via a primary delivery vehicle (see at least Yu, 0117, our invention uses one or more regional distribution facilities that each distribute packages to multiple (two or more) local distribution facilities. … The vehicle used in this transport phase may be any conventional ground vehicle. See also 0012, The method uses a home base facility that has a fleet of autonomous unmanned ground vehicles.); and then
(B) transporting at least some of the parcels from said transfer location to respective final delivery locations using said plurality of autonomous ground-based secondary delivery vehicles (see at least Yu, 0131, At a base distribution facility (e.g., a local distribution facility), the unmanned ground vehicle is loaded with multiple packages. See also 0139, At a base distribution facility 80, unmanned ground vehicles 82 and 84 are loaded with packages that are destined for multiple residential delivery destinations. Examiner notes that as shown in 0131, a base distribution facility (such as the facility described in 0139), is a local distribution facility that is described in 0117. See also 0012, The method uses a home base facility that has a fleet of autonomous unmanned ground vehicles.),
wherein at least some of the multiple parcels are transferred to at least some of said plurality of autonomous of ground-based secondary delivery vehicles ... (see at least Yu, 0139, At a base distribution facility 80, unmanned ground vehicles 82 and 84 are loaded with packages … within their assigned delivery zones A and B).
wherein, in (B), at least two parcels are transported, at least partially simultaneously, by two distinct secondary delivery vehicles to two distinct delivery points (see at least Yu, 0139, At a base distribution facility 80, unmanned ground vehicles 82 and 84 are loaded with packages that are destined for multiple residential delivery destinations … After loading, the unmanned vehicles are sent on their way to their respective delivery zones A and B), and
wherein a final delivery location for each particular parcel transported in (B) is determined based on information associated with a corresponding delivery recipient of said particular parcel (see at least Yu, 0139, At a base distribution facility 80, unmanned ground vehicles 82 and 84 are loaded with packages … within their assigned delivery zones A and B), and
wherein the secondary delivery vehicles are each smaller than the primary delivery vehicle (see at least Yu, 0166, unmanned vehicles may have a lower height than conventional delivery truck. See also 0127, at a regional distribution facility 60, a conventional delivery truck 62 is loaded … Examiner notes that 0127 shows that conventional vehicle described in 0117 can be a delivery truck, and 0166 shows that unmanned vehicle may have a lower height than conventional truck), and
wherein the secondary delivery vehicles are configured to access areas not accessible by the primary delivery vehicle ((see at least Yu, 0166, unmanned vehicles may have a lower height than conventional delivery truck. … in some cases, less than 10 feet of clearance height. Examiner notes that a lower height would enable access to areas of lower clearance. In addition, a clearance of less than 10 feet is lower than a typical delivery truck).
Yu does not, however Ciccaglione does, explicitly and specifically disclose the following limitations:
wherein at least some of the multiple parcels are transferred to at least some of said plurality of autonomous of ground-based secondary delivery vehicles prior to said primary delivery vehicle reaching said transfer location.
Ciccaglione, teaches using secondary vehicle that is pre-loaded with contents to be delivered that is capable of moving on/off a trailer on its own (see at least Ciccaglione, 0028, The robotic packaging crate can be operated so that it moves from one location to another location or so that it moves onto another mobile carrier, such as … “air ride” tractor/trailer).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Ciccaglione’s mobile crate that can be pre-loaded with contents prior to the trailer departing from the origin location with Yu’s conventional delivery vehicle that travels from regional distribution facility to local distribution facility for the purpose of allowing the content to be transported off the trailer autonomously (Ciccaglione: 0028).


As per claim 4, Yu in view of Ciccaglione further discloses the method of claim 1, wherein said plurality of ground-based secondary delivery vehicles comprise a first delivery vehicle and a second delivery vehicle, and wherein,
in (B),
(B)(1) said first delivery vehicle transports at least a first parcel to a first final delivery location (see at least Yu, 0139, At a base distribution facility 80, unmanned ground vehicles 82 and 84 are loaded with packages … within their assigned delivery zones A and B), and
(B)(2) said second delivery vehicle transports at least a second parcel to a second final delivery location (see at least Yu, 0139, At a base distribution facility 80, unmanned ground vehicles 82 and 84 are loaded with packages … within their assigned delivery zones A and B),
wherein at least some of said transporting in (B)(1) occurs during at least some of the transporting in (B)(2) (see at least Yu, 0139, At a base distribution facility 80, unmanned ground vehicles 82 and 84 are loaded with packages that are destined for multiple residential delivery destinations … After loading, the unmanned vehicles are sent on their way to their respective delivery zones A and B).

As per claim 6, Yu in view of Ciccaglione further discloses the method of claim 5, wherein at least some of said multiple parcels are transferred to at least some of said secondary delivery vehicles at said transfer location (see at least Yu, 0139, At a base distribution facility 80, unmanned ground vehicles 82 and 84 are loaded with packages …).

As per claim 8, Yu in view of Ciccaglione further discloses the method of claim 6, wherein at least some of the transferring occurs in response to one or more delivery requests (see at least Yu, 0141, When a recipient in delivery zone A request a delivery … unmanned vehicle departs from the waiting area and travels to the delivery destinations).

As per claim 9, Yu in view of Ciccaglione further discloses the method of claim 1, wherein information about at least one final delivery location for at least one parcel is acquired subsequent to the primary delivery vehicle's arrival at the transfer location (see at least Yu, 0141, When a recipient in delivery zone A request a delivery … unmanned vehicle departs from the waiting area and travels to the delivery destinations. Examiner notes delivery request that recipient is available is information about final delivery location and it’s received subsequent to 84 is loaded with package, which occurs after primary vehicle arrives at distribution facility).

As per claim 10, Yu in view of Ciccaglione further discloses the method according to claim 1, wherein particular information about a particular final delivery location for a particular parcel is provided to a particular ground-based secondary delivery vehicle carrying said particular parcel by a location controller and/or the delivery recipient (See at least Yu, 0141, When a recipient in delivery zone A request a delivery … the operations hub sends a command to the unmanned vehicle 82 … to make that delivery.).


As per claim 11, Yu in view of Ciccaglione further discloses the method according to claim 1, wherein, for at least one particular parcel, the information associated with the corresponding delivery recipient of said at least one particular parcel includes at least: (i) a final delivery location for said at least one particular parcel; and/or (ii) instructions for arriving at said final delivery location, and/or (iii) a time interval for delivery of said at least one particular parcel to said final delivery location (see at least Yu, 0139, … vehicles 82 and 84 are loaded with packages that are destined for multiple residential delivery destinations. Examiner notes that each package is associated with delivery destination that is used to determine whether package should be loaded to 82 or 84).

As per claim 12, Yu in view of Ciccaglione further discloses the method according to claim 11, wherein at least some of the information associated with the corresponding delivery recipient of said at least one particular parcel was received in a delivery request for said at least one particular parcel (see at least Yu, 0153, A purchase order is received from a customer. The purchase order includes … items to be delivered to the customer at a designated delivery destination).

As per claim 13, Yu in view of Ciccaglione further discloses the method according claim 11, further comprising:
(C) for at least one particular parcel having a corresponding particular final delivery location associated therewith, computing a path to said particular final delivery location, said path being based, at least in part, on information associated with the corresponding delivery recipient of said at least one particular parcel (see at least Yu, 0141, ... hub sends a command to the unmanned vehicle 82 … to make that delivery. The unmanned vehicle 82 departs … and travels to the delivery destination. See also Fig. 14 for dashed line 112, which has a route taken by ground vehicle as described in 0212).

As per claim 14, Yu in view of Ciccaglione further discloses the method according claim 13,
wherein the information comprises instructions for arriving at said final delivery location, and wherein the path is computed in (C) at least partially based on the instructions (see at least Yu, 0141, .. hub sends a command to the unmanned vehicle 82 … to make that delivery. The unmanned vehicle 82 departs … and travels to the delivery destination. Examiner notes that the command to depart would trigger unmanned vehicle to begin self-driving to destination).

As per claim 21, Yu in view of Ciccaglione further discloses the method according to claim 1, wherein, for at least one parcel transported in (B), the recipient and/or final destination is/are known before said at least one parcel reaches said transfer location (see at least Yu, 0117, invention uses … regional distribution facilities that each distribute packages … with multiple delivery destinations. At a regional distribution facility, the packages are loaded onto a transport vehicle for delivery to a local distribution facility. Examiner notes that destination is known at regional distribution facility, which is prior to reaching local distribution facility).

As per claim 24, Yu in view of Ciccaglione further discloses the method of claim 1, wherein, for at least one particular parcel being delivered by a particular ground-based secondary delivery vehicle to a particular final delivery location, access to said particular final delivery location requires authorization, and wherein said particular ground-based secondary delivery vehicle obtains said authorization (see at least Yu, 0137-0138, After receiving this notification, a recipient can request delivery … . The operations hub sends a command to the unmanned vehicle to make the requested delivery. Examiner notes that a user’s request indicating that they’re available to receive delivery is an authorization to access user’s location).


As per claim 26, Yu in view of Ciccaglione further discloses the method according claim 24, where said authorization is obtained from at least one of a location controller and/or the delivery recipient prior to said particular ground-based secondary delivery vehicle departing the transfer point (see at least Yu 0176-0177, The employees have collected the purchased items and put them into delivery packages (for customer order #1, #2, and so on) … The unmanned delivery vehicle 96 is parked in the vehicle bay 90 awaiting a delivery request … the customer for purchase order #4 has requested delivery to the customer’s home).
Yu in view of Ciccaglione, as cited above, shows unmanned vehicle departs transfer point (supermarket) after receiving authorization (delivery request). Yu, however, describe this embodiment in Fig. 8-10 as opposed to embodiment of Fig. 7. However, the only difference between these two embodiment is whether unmanned vehicle is using transfer point (distribution facility 80 or supermarket store in Fig. 8-10) as waiting area. 
It would have been obvious for one ordinary skilled before the effective filing date of the present invention to combine Yu’s supermarket embodiment of using distribution facility as waiting area into distribution facility described in Fig. 7 for the purpose of serving a delivery zone centered around the distribution facility.

As per claim 27, Yu in view of Ciccaglione further discloses the method according to claim 24, wherein the at least one particular parcel remains at the transfer point until authorization to access the particular final delivery location is received (see at least 0176-0177, The employees have collected the purchased items and put them into delivery packages (for customer order #1, #2, and so on) … The unmanned delivery vehicle 96 is parked in the vehicle bay 90 awaiting a delivery request … the customer for purchase order #4 has requested delivery to the customer’s home).
Yu in view of Ciccaglione, as cited above, shows unmanned vehicle waits at transfer point (supermarket) after receiving authorization (delivery request). Yu, however, describe this embodiment in Fig. 8-10 as opposed to embodiment of Fig. 7. However, the only difference between these two embodiment is whether unmanned vehicle is using transfer point (distribution facility 80 or supermarket store in Fig. 8-10) as waiting area. 
It would have been obvious for one ordinary skilled before the effective filing date of the present invention to combine Yu’s supermarket embodiment of using distribution facility as waiting area into distribution facility described in Fig. 7 for the purpose of serving a delivery zone centered around the distribution facility.

As per claim 28, Yu in view of Ciccaglione further discloses the method according to claim 1, further comprising:
(C) at least some of said plurality of ground-based secondary delivery vehicles returning 

Yu in view of Ciccaglione does not explicitly disclose using distribution facility (transfer location) as waiting area in the embodiment of Fig. 7. However, in embodiment described in Fig. 8-10, distribution facility is used as waiting area (see at least Yu 0176, The unmanned delivery vehicle 96 is parked in the vehicle bay 90 awaiting a delivery request).
It would have been obvious for one ordinary skilled before the effective filing date of the present invention to combine Yu’s supermarket embodiment of using distribution facility as waiting area into distribution facility described in Fig. 7 for the purpose of serving a delivery zone centered around the distribution facility.


As per claim 29, Yu in view of Ciccaglione further discloses the method of claim 1, wherein the secondary delivery vehicles are configured to traverse a feature which cannot be crossed by road vehicles, wherein the feature is at least one of a step, stairs, a handicap ramp, an elevator and a narrow doorway (see at least Yu, 0166, 0082, 0083 unmanned vehicles may have a lower height and narrower width than conventional delivery truck. See also 0127, at a regional distribution facility 60, a conventional delivery truck 62 is loaded … Examiner notes that 0127 shows that conventional vehicle described in 0117 can be a delivery truck, 0166 shows that unmanned vehicle may have a lower height than conventional truck, and 0082 shows that an unmanned vehicle may have a narrower width than a conventional truck (i.e. configured to traverse a feature which cannot be crossed by road vehicles, wherein the feature is ... a narrow doorway)).


Claims 2 is/are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Yu in view of Ciccaglione in view of  Nusser (US 9733646)
As per claim 2, Yu in view of Ciccaglione further discloses the method according to claim 1, further comprising:
(C) the primary delivery vehicle waiting at said transfer location 

While Yu in view of Ciccaglione strongly implies that transport vehicle can wait after unloading because no further task is required for the transport vehicle afterwards and the transport vehicle can wait at the distribution facility, Yu doesn’t explicitly disclose this. 
Nusser, however, teaches that after a transport vehicle arrives at a distribution location, both unloading the transport vehicle and loading transport vehicle can occur (see at least Fig. 1A to show only one delivery truck 118 is described. See also 5: 56-62, robotic truck unloader 116 may be used to load boxes onto delivery truck 118).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filling date of the present invention to combine Nusser’s using the same unloader to load boxes into delivery truck with Yu’s using transport vehicle to transfer packages to distribution facility to arrive at the claimed invention of primary vehicle waiting at transfer location for the purpose of receiving outgoing goods for another location (Nusser: 5: 56-62)

Please Note: clarity would be improved for claim 2 if “said location” is rephrased into “said transfer location”.

Claims 19 is/are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over. Yu in view of Ciccaglione in view of Anderson (US 20120253581)
As per claim 19, Yu in view of Ciccaglione discloses the method of claim 1, but does not explicitly disclose 
at least one ground-based secondary delivery vehicle installing contents of the parcel at a corresponding final delivery location.
Anderson teaches at least one ground-based secondary delivery vehicle installing contents of the parcel at a corresponding final delivery location (see at least 0017, The mobile station 11 and its vehicle 90 may be deployed for … planting, seeding, spraying … Examiner notes that each of the planting, seeding, spraying involves putting cargo (seeds, plants, fertilizers, etc.) into the field, which is installing).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filling date of the present invention to combine Anderson’s agriculture application with Yu’s unmanned vehicle for the purpose of allowing the unmanned vehicle to have additional applications.

Claims 15-17 is/are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over. Yu in view of Ciccaglione in view of Kantarjiev (US 20090094085).
As per claim 15, Yu in view of Ciccaglione discloses the method according claim 13, but does not explicitly disclose further comprising:
wherein the information comprises a time interval for delivery of said particular parcel to said particular final delivery location, and wherein the path is computed in (C) at least partially based on the time interval.
Kantarjiev, however, teaches 
wherein the information comprises a time interval for delivery of said particular parcel to said particular final delivery location (see at least Kantarjiev, 0048, 0049, 0054, 0073, each stop has an associated promised delivery window … See also 0038, when a customer selects a delivery window …Examiner notes that 0038 shows delivery window is selected by customer), and 
wherein the path is computed in (C) at least partially based on the time interval (see at least Kantarjiev, 0073-0074, The slack time … is determined using information from the Van Stops table for the existing stops. Each stop has an associated promised delivery window … When there is any slack … a driving time estimate is done to determine if there is sufficient time to insert a new stop. Examiner notes route is modified based on promised delivery window received from customer).

Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Kantarjiev’s route calculation taking into delivery window with Yu’s routing using unmanned vehicle for the purpose of optimizing each trips made by delivery vehicle.

As per claim 16, Yu in view of Ciccaglione further discloses the method of claim 15, wherein at least one ground-based secondary vehicle waits at the transfer location before transporting the particular parcel to the particular final delivery location (see at least Yu, 0176, unmanned delivery vehicle 96 is parked in the vehicle bay 90 awaiting a delivery request. See also Fig. 9 where delivery bay 90 is located at the supermarket that is being used as a local distribution facility).
While Yu’s Fig. 9 is not explicitly discussed to be used in Fig. 7’s embodiment, it would have been obvious for one ordinary skilled before the effective filing date of the present invention to combine Yu’s supermarket embodiment of using distribution facility as waiting area into distribution facility described in Fig. 7 for the purpose of serving a delivery zone centered around the distribution facility.

As per claim 17, Yu in view of Ciccaglione discloses the method of claim 15, but does not explicitly disclose wherein a secondary vehicle carrying said particular parcel departs the transfer location at such a time so as to arrive to the final delivery location within the time interval for delivery of said particular parcel
Kantarjiev, however, teaches 
wherein a secondary vehicle carrying said particular parcel departs the transfer location at such a time so as to arrive to the final delivery location within the time interval for delivery of said particular parcel (see at least Kantarjiev, 0073-0074, The slack time … is determined using information from the Van Stops table for the existing stops. Each stop has an associated promised delivery window … When there is any slack … a driving time estimate is done to determine if there is sufficient time to insert a new stop. Examiner notes route is modified based on promised delivery window received from customer if there is enough slack time in between).

Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Kantarjiev’s route calculation taking into delivery window with Yu’s routing using unmanned vehicle for the purpose of optimizing each trips made by delivery vehicle.

Claims 18 and 31-33 is/are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Yu in view of Ciccaglione in view of Rubin (US 20150077270).
As per claim 18, Yu in view of Ciccaglione discloses the method according claim 1, but does not explicitly disclose wherein each said ground-based secondary delivery vehicle comprises an updatable internal map, the method further comprising, while transporting a parcel to a final delivery location in (B), at least one ground-based secondary delivery vehicle (i) receiving information gathered by sources outside said secondary delivery vehicle, and (ii) updating an internal map on said at least one ground-based secondary delivery vehicle based on said information.
Yu, however, discloses that its unmanned vehicle is capable of staying within a traffic lane (0029).
Rubin teaches that it is typical for vehicle to receive information gathered by sources outside said secondary delivery vehicle, and updating an internal map base on said information while it’s operating on a road (see at least Rubin, 0028, typically, each equipped vehicles broadcasts its location … Each such broadcast, … provides one “location dot” … on a virtual map … The stored location points are “linked,” creating the effective lane).
Therefore, it would be obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Rubin’s vehicle location broadcast with Yu’s vehicle that’s capable of staying within a lane to arrive at the claimed internal map being updated based on outside source for the purpose of improving road safety (Rubin, abstract).

As per claim 31, Yu in view of Ciccaglione discloses the method according claim 1, but does not explicitly disclose wherein each said ground-based secondary delivery vehicle comprises an updatable internal map, and wherein a ground-based secondary delivery vehicle bases its delivery, at least in part, on its updatable internal map.
Yu, however, discloses that its unmanned vehicle is capable of staying within a traffic lane (0029) while delivering a package to a specific delivery location.
Rubin teaches that it is typical for vehicle to receive information gathered by sources outside said secondary delivery vehicle, and updating an internal map base on said information while it’s operating on a road (see at least Rubin, 0028, typically, each equipped vehicles broadcasts its location … Each such broadcast, … provides one “location dot” … on a virtual map … The stored location points are “linked,” creating the effective lane).
Therefore, it would be obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Rubin’s vehicle location broadcast with Yu’s vehicle that’s capable of staying within a lane while delivering a specific package to a specific location to arrive at the claimed internal map being updated based on outside source for the purpose of improving road safety (Rubin, abstract).

As per claim 32, Yu in view of Ciccaglione discloses the method according claim 31, but does not explicitly disclose wherein the updatable internal map of a particular ground-based secondary delivery vehicle is updated based on a final delivery location.
Yu, however, discloses that its unmanned vehicle is capable of staying within a traffic lane (0029) while delivering a package to a specific delivery location.
Rubin teaches that it is typical for vehicle to receive information gathered by sources outside said secondary delivery vehicle, and updating an internal map base on said information while it’s operating on a road (see at least Rubin, 0028, typically, each equipped vehicles broadcasts its location … Each such broadcast, … provides one “location dot” … on a virtual map … The stored location points are “linked,” creating the effective lane).
Therefore, it would be obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Rubin’s vehicle location broadcast with Yu’s vehicle that’s capable of staying within a lane while delivering a specific package to a specific location to arrive at the claimed internal map being updated based on outside source for the purpose of improving road safety (Rubin, abstract).

As per claim 33, Yu discloses a method for parcel delivery, the method comprising:
(A) transporting (i) a plurality of autonomous ground-based secondary delivery vehicles, and (ii) multiple parcels to a transfer location via a primary delivery vehicle (see at least Yu, 0117, our invention uses one or more regional distribution facilities that each distribute packages to multiple (two or more) local distribution facilities. … The vehicle used in this transport phase may be any conventional ground vehicle. See also 0012, The method uses a home base facility that has a fleet of autonomous unmanned ground vehicles.); and then
(B) transporting at least some of the parcels from said transfer location to respective final delivery locations using said plurality of autonomous ground-based secondary delivery vehicles (see at least Yu, 0131, At a base distribution facility (e.g., a local distribution facility), the unmanned ground vehicle is loaded with multiple packages. See also 0139, At a base distribution facility 80, unmanned ground vehicles 82 and 84 are loaded with packages that are destined for multiple residential delivery destinations. Examiner notes that as shown in 0131, a base distribution facility (such as the facility described in 0139), is a local distribution facility that is described in 0117. See also 0012, The method uses a home base facility that has a fleet of autonomous unmanned ground vehicles.),
wherein at least some of the multiple parcels are transferred to at least some of said plurality of autonomous of ground-based secondary delivery vehicles ... (see at least Yu, 0139, At a base distribution facility 80, unmanned ground vehicles 82 and 84 are loaded with packages … within their assigned delivery zones A and B).
wherein, in (B), at least two parcels are transported, at least partially simultaneously, by two distinct secondary delivery vehicles to two distinct delivery points (see at least Yu, 0139, At a base distribution facility 80, unmanned ground vehicles 82 and 84 are loaded with packages that are destined for multiple residential delivery destinations … After loading, the unmanned vehicles are sent on their way to their respective delivery zones A and B), and
wherein a final delivery location for each particular parcel transported in (B) is determined based on information associated with a corresponding delivery recipient of said particular parcel (see at least Yu, 0139, At a base distribution facility 80, unmanned ground vehicles 82 and 84 are loaded with packages … within their assigned delivery zones A and B), and
wherein the secondary delivery vehicles are each smaller than the primary delivery vehicle (see at least Yu, 0166, unmanned vehicles may have a lower height than conventional delivery truck. See also 0127, at a regional distribution facility 60, a conventional delivery truck 62 is loaded … Examiner notes that 0127 shows that conventional vehicle described in 0117 can be a delivery truck, and 0166 shows that unmanned vehicle may have a lower height than conventional truck), and
wherein the secondary delivery vehicles are configured to access areas not accessible by the primary delivery vehicle ((see at least Yu, 0166, unmanned vehicles may have a lower height than conventional delivery truck. … in some cases, less than 10 feet of clearance height. Examiner notes that a lower height would enable access to areas of lower clearance. In addition, a clearance of less than 10 feet is lower than a typical delivery truck).
Yu does not, however Ciccaglione does, explicitly and specifically disclose the following limitations:
wherein at least some of the multiple parcels are transferred to at least some of said plurality of autonomous of ground-based secondary delivery vehicles prior to said primary delivery vehicle reaching said transfer location.
Ciccaglione, teaches using secondary vehicle that is pre-loaded with contents to be delivered that is capable of moving on/off a trailer on its own (see at least Ciccaglione, 0028, The robotic packaging crate can be operated so that it moves from one location to another location or so that it moves onto another mobile carrier, such as … “air ride” tractor/trailer).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Ciccaglione’s mobile crate that can be pre-loaded with contents prior to the trailer departing from the origin location with Yu’s conventional delivery vehicle that travels from regional distribution facility to local distribution facility for the purpose of allowing the content to be transported off the trailer autonomously (Ciccaglione: 0028).
Yu in view of Ciccaglione discloses the method according claim 33, but does not explicitly disclose wherein each said ground-based secondary delivery vehicle comprises an updatable internal map ... wherein the updatable internal map of each of said two distinct secondary vehicles was updated based on the corresponding final delivery location for each corresponding parcel.
Yu, however, discloses that its unmanned vehicle is capable of staying within a traffic lane (0029) while delivering a package to a specific delivery location.
Rubin teaches that it is typical for vehicle to receive information gathered by sources outside said secondary delivery vehicle, and updating an internal map base on said information while it’s operating on a road (see at least Rubin, 0028, typically, each equipped vehicles broadcasts its location … Each such broadcast, … provides one “location dot” … on a virtual map … The stored location points are “linked,” creating the effective lane).
Therefore, it would be obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Rubin’s vehicle location broadcast with Yu’s vehicle that’s capable of staying within a lane while delivering a specific package to a specific location to arrive at the claimed internal map being updated based on outside source for the purpose of improving road safety (Rubin, abstract).

Claims 20, 22, and 23 is/are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Yu in view of Ciccaglione in view of Spiegel (US 20120323645)
As per claim 20, Yu in view of Ciccaglione discloses the method according to claim 1, but does not explicitly disclose wherein, for at least one parcel transported in (B), the recipient and/or final destination is/are not known before said at least one parcel reaches said transfer location.
Spiegel, however, teaches wherein, for at least one parcel transported in (B), the recipient and/or final destination is/are not known before said at least one parcel reaches said transfer location (see at least Spiegel, 0051-0052, Package 260 is then shipped to the selected destination geographical area without completely specifying a delivery address … While package 260 is in transit, an order satisfiable by the item … and specifying a complete delivery address may be received. Examiner notes that this shows delivery address isn’t known while the item is in transit).
Therefore, it would be obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Spiegel’s anticipatory shipping with Yu’s delivery scheme for the purpose of saving shipping fee by shipping item before customer orders package (0027).

As per claim 22, Yu in view of Ciccaglione discloses the method according to claim 21, wherein said multiple parcels are transported in (A) from a depot to said transfer location (see at least Yu, 0117, At a regional distribution facility, the packages are loaded onto a transport vehicle for delivery… to a local distribution facility), and 
Yu in view of Ciccaglione does not explicitly disclose wherein, for at least one parcel transported in (B), the recipient and/or final destination is/are determined after said depot and before said at least one parcel reaches said transfer location.
Spiegel, however, teaches wherein, for at least one parcel transported in (B), the recipient and/or final destination is/are determined after said depot and before said at least one parcel reaches said transfer location (see at least Spiegel, 0040, determine that one or more speculatively shipped packages 260 in transit satisfy the received order … (e.g., at or en route to a hub 120 closest to the geographical area …). See also Fig. 1 for the relative relationship between fulfillment center 110 and hub 120).
Therefore, it would be obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Spiegel’s anticipatory shipping with Yu’s delivery scheme for the purpose of saving shipping fee by shipping item before customer orders package (0027).

As per claim 23, Yu in view of Ciccaglione discloses the method of claim 21, wherein said multiple parcels are transported in (A) from a depot to said transfer location (see at least Yu, 0117, At a regional distribution facility, the packages are loaded onto a transport vehicle for delivery… to a local distribution facility), and 
Yu in view of Ciccaglione does not, but Spiegel teaches wherein, for at least one parcel transported in (B), the recipient and/or final destination is/are determined after leaving said depot and before said at least one parcel reaches said transfer location (see at least Spiegel, 0040, determine that one or more speculatively shipped packages 260 in transit satisfy the received order … (e.g., at or en route to a hub 120 closest to the geographical area …). See also Fig. 1 for the relative relationship between fulfillment center 110 and hub 120).
Therefore, it would be obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Spiegel’s anticipatory shipping with Yu’s delivery scheme for the purpose of saving shipping fee by shipping item before customer orders package (0027).

Claims 25 is/are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Yu in view of Ciccaglione in view of Ferris (US 20160033966).
As per claim 25, Yu in view of Ciccaglione discloses the method of claim 24, but does not explicitly disclose wherein said authorization comprises authorization to traverse a barrier on a path between said transfer location and said particular final delivery location.
Yu, however, acknowledges that a gate in a gated community may present expected or unexpected delay (0189).
Ferris teaches authorization comprises authorization to traverse a barrier on a path between said transfer location and said particular final delivery location (see at least Ferris, 0104, drone 126 arrives at the secure parcel box 202 … to provide verification to the homing device 128 that it is authorized …. By providing an approved transponder signal, … security code … Upon receiving satisfactory validation credentials, the homing device 128 sends a message to the secure parcel box 202 to open an automated lid or door. See also 0029, The term “drone” … may be applicable to an unmanned ground or water vehicle. See also Fig. 2 to see 202 and 128 are integrated. Examiner notes that a door between drop-off box and drop-off storage area is a barrier on a path.).
Therefore, it would be obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Ferris’ delivery drop-off box with Yu’s delivery scheme for the purpose of allowing user to pick-up package at his/her convenience if recipient is unexpected indisposed while at home. 

Claims 30 is/are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Yu in view of Ciccaglione in view of Skaaksrud (US 20150349917).

As per claim 30, Yu in view of Ciccaglione discloses the method of claim 1, but does not explicitly disclose wherein the method comprises the primary delivery vehicle creates the transfer location by stopping at a curb of a public road and launching at least some of said plurality of autonomous ground-based secondary delivery vehicles bearing parcels.
Yu teaches a (see at least Yu, 0166, 0082, 0083 unmanned vehicles may have a lower height and narrower width than conventional delivery truck. See also 0127, at a regional distribution facility 60, a conventional delivery truck 62 is loaded … Examiner notes that 0127 shows that conventional vehicle described in 0117 can be a delivery truck, 0166 shows that unmanned vehicle may have a lower height than conventional truck, and 0082 shows that an unmanned vehicle may have a narrower width than a conventional truck).
Skaaksrud paragraph [1322]; (Fig. 69A); teaches an autonomous delivery vehicle 6700 being deployed from a dedicated launch bay of a courier transport vehicle 6910. Skaaksrud paragraph [1322] further teaches the autonomous vehicles 6700 are deployed in this way in order to deliver packages. Skaaksrud paragraph [1286]; further teaches using a ramp or other articulating loading and unloading mechanism to help load and unload the various autonomous vehicles 6700 as they leave and return to the central vehicle. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the autonomous delivery vehicle system of Yu with the autonomous delivery vehicle system of Skaaksrud. As taught in Skaaksrud paragraph [1319], “The advantageous use of a node-enabled autonomous vehicle, such as vehicle 6700, to assist with loading/unloading of vehicle 6910 as well as carrying out logistics transactions, such as picking up a package from a designated address or delivering a package to such an address may allow for a more efficient logistics system in an embodiment.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/C.G./Examiner, Art Unit 3628
/DANIEL VETTER/              Primary Examiner, Art Unit 3628